Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-2, 4-5, 8-9, 11-12, and 15, drawn to an immune-chromatographic diagnosis means.
Group 2, claim 17, drawn to a method.
Group 3, claims 18 and 20, drawn to a diagnosis kit.
Group 4, claim 25, drawn to a diagnosis kit.
Group 5, claim 28, drawn to a method.
Group 6, claim 29, drawn to a method.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1-6 lack unity of invention because even though the inventions of these groups require the technical features of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of O’Farrell et al. (US 20140024016 A1).
O’Farrell teaches an immuno-chromatographic diagnosis means (abstract; Figs. 1-3) for respectively, simultaneously and specifically detecting and/or quantifying a plurality of analytes present in an essentially liquid sample (functional limitations are emphasized in italics hereinafter) comprising: 
- at least one reaction mixture containing recognition biological molecules and/or competitive ligands labelled with at least one visualisation molecule (paragraph [0106] teach liquid and labeled reagents); and 
- at least one recovery system in the form of a solid support (Fig. 3A-1 shows a substrate) to which are bonded competitive ligands and/or recognition biological molecules (paragraph [0041] teach dots comprising a labeled binding reagent for analytes) at distinct and known recovery locations which are arranged according to a two-dimensional matrix arrangement (Fig. 3A-1), capable of identifying, by the localisation of said recovery locations on said support, said analytes present in said sample (paragraph [0068]), 
said diagnosis means being characterised in that, 
a) said two-dimensional matrix arrangement is defined according to a system of coordinates having a first coordinate (X) and a second coordinate (Y) with (Fig. 3A-1 shows an array of dots in an X and Y coordinate), for one same coordinate X several recovery locations each comprising different recognition biological molecules or competitive ligands, arranged along different coordinates Y and, for one same coordinate Y, several recovery locations each comprising different recognition biological molecules or competitive ligands, arranged along different coordinates X (paragraph [0068] teaches the plurality of reagent dots in the test device comprises different reagents and the test device is used to detect multiple analytes or targets in a liquid); 
b) for the detection and/or the quantification of a given analyte, a diagnosis couple consisting of a competitive ligand and a recognition biological molecule is present, such that said recognition biological molecule is found in said reaction mixture and said competitive ligand is bonded at least one recovery location or conversely (paragraph [0088] teaches the test device uses a competition assay format, which comprises a binding reagent and an analyte); 
c) said at least one visualisation molecule is a molecule which is detectable in fluorescence (paragraph [0098] teach the label is a fluorescent label); and 
d) said reaction mixture is present in a container, said container being separate from said recovery system paragraph (paragraph [0106] teach liquid and labeled reagents are in a location or container not in fluid communication with the test device, i.e. a test tube or well).
If it is determined that O’Farrell fails to explicitly teach said two-dimensional matrix arrangement is defined according to a system of coordinates having a first coordinate (X) and a second coordinate (Y) with (Fig. 3A-1 shows an array of dots in an X and Y coordinate), for one same coordinate X several recovery locations each comprising different recognition biological molecules or competitive ligands, arranged along different coordinates Y and, for one same coordinate Y, several recovery locations each comprising different recognition biological molecules or competitive ligands, arranged along different coordinates X, O’Farrell teaches reagent dots are formed in an array (paragraph [0116]), such as multiple lines (paragraph [0066]), wherein the plurality of reagent dots comprises different reagents to detect multiple analytes or targets (paragraph [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified O’Farrell to provide said two-dimensional matrix arrangement is defined according to a system of coordinates having a first coordinate (X) and a second coordinate (Y) with (Fig. 3A-1 shows an array of dots in an X and Y coordinate), for one same coordinate X several recovery locations each comprising different recognition biological molecules or competitive ligands, arranged along different coordinates Y and, for one same coordinate Y, several recovery locations each comprising different recognition biological molecules or competitive ligands, arranged along different coordinates X. Doing so would have been obvious through routine experimentation (see MPEP 2144.05 (II)(A)) to improve separation and identification of different analytes. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HENRY H NGUYEN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797